           Case 1:19-cv-11265-AT-RWL Document 23 Filed 02/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,
                                                                                        2/2/2021
                                      Plaintiff,

                          -against-                                     19 Civ. 11265 (AT)

 THE PEOPLE OF THE CITY OF NEW YORK,                                ORDER OF SERVICE
 et al,

                                      Defendants.

ANALISA TORRES, United States District Judge:

           Plaintiff, currently incarcerated in Bare Hill Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants falsely arrested him and subjected him

to unconstitutional conditions of confinement. By order dated January 14, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP). 1

                                               DISCUSSION

A.         Service on the City of New York, Police Officer Zollino, and Police Officer Brooks

           Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the


           1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        Case 1:19-cv-11265-AT-RWL Document 23 Filed 02/02/21 Page 2 of 5




summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the summons

is issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants City of New York ‒ identified as the

People of the City of New York ‒ Police Officer Christopher Zollino (Badge # 27732), and

Police Officer Darion Brooks (Badge # 1484 or 22249) through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the second amended complaint,

Plaintiff supplies sufficient information to permit the New York City Law Department to identify

the John Doe correction officers who used excessive force against Plaintiff on June 18, 2019.

(See ECF No. 20, at 16-18, 32.) It is therefore ordered that the New York City Law Department,

                                                   2
         Case 1:19-cv-11265-AT-RWL Document 23 Filed 02/02/21 Page 3 of 5




which is the attorney for and agent of the New York City Department of Correction, must

ascertain the identities and badge numbers of the John Doe defendants whom Plaintiff seeks to

sue here and the addresses where they may be served. 2 The New York City Law Department

must provide this information to Plaintiff and the Court within sixty days of the date of this

order.

         Within thirty days of receiving this information, Plaintiff must file a third amended

complaint naming the newly identified defendants. The third amended complaint will replace,

not supplement, the second amended complaint. A third amended complaint form that Plaintiff

should complete is attached to this order. Once Plaintiff has filed a third amended complaint, the

Court will screen the third amended complaint and, if necessary, issue an order asking the

defendants to waive service.

C.       Local Civil Rule 33.2

         Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 3


         2
          If the Doe defendants are current or former employees or officials of the New York City
Department of Correction (DOC), the New York City Law Department should note in the
response to this order that an electronic request for a waiver of service can be made under the e-
service agreement for cases involving DOC defendants, rather than by personal service at a DOC
facility. If the Doe defendants are not current or former DOC employee or officials, but
otherwise works or worked at a DOC facility, the New York City Law Department must provide
a residential address where the individuals may be served.
         3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  3
       Case 1:19-cv-11265-AT-RWL Document 23 Filed 02/02/21 Page 4 of 5




                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further instructed to issue summonses and complete the USM-285

forms with the addresses for the City of New York—identified as the People of the City of New

York—Police Officer Christopher Zollino (Badge # 27732), and Police Officer Darion Brooks

(Badge # 1484 or 22249) and deliver all documents necessary to effect service to the U.S.

Marshals Service.

       The Clerk of Court is also directed to mail a copy of this order and the second amended

complaint to the New York City Law Department at: 100 Church Street, New York, NY 10007. A

third amended civil rights complaint form is attached to this order.

       Local Civil Rule 33.2 applies to this action.

SO ORDERED.

 Dated:   February 2, 2021
          New York, New York




                                                 4
Case 1:19-cv-11265-AT-RWL Document 23 Filed 02/02/21 Page 5 of 5




             DEFENDANTS AND SERVICE ADDRESSES

     City of New York
     New York City Law Department
     100 Church Street
     New York, NY 10007

     Police Officer Christopher Zollino
     Badge Number 27732
     New York City Police Department, 32nd Precinct
     250 West 135 Street
     New York, NY 100037

     Police Officer Darion Brooks
     Badge Number 1484 or 22249
     New York City Police Department, 32nd Precinct
     250 West 135 Street
     New York, NY 100037
